Citation Nr: 0910977	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.  

2. Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969. 

The case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which in pertinent part, declined to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss and denied service connection for a right knee injury. 

In June 2007, the Board reopened the previously denied claim 
for bilateral hearing loss and remanded the issues of service 
connection for bilateral hearing loss and right knee 
condition for further development. 

Subsequently, the RO granted service connection for right ear 
hearing loss in a December 2008 rating decision.  The Veteran 
has not appealed either the assigned rating or the effective 
date of the award.  As a result, the grant of service 
connection for right ear hearing loss has fully resolved the 
issue and that issue is not before the Board.  38 U.S.C.A. §§ 
511, 7104, 7105; 38 C.F.R. § 20.101.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss was noted on entrance 
into service. 

2.  The preponderance of the medical evidence is against a 
finding that the pre-existing hearing loss increased in 
severity beyond the natural progression of the disease.

3. The Veteran's a right knee condition was noted on entrance 
into service.

4.  The preponderance of the medical evidence is against a 
finding that the pre-existing right knee condition increased 
in severity beyond the natural progression of the disease.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2. The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1111, 1131, 1153 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as hearing 
loss (as an organic disease of the nervous system) to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in or aggravated by 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002).

In cases where a condition is properly found to have 
preexisted service, the Board, in considering the pertinent 
statutory and regulatory framework governing the presumption 
of aggravation, must determine: (1) Whether there was a 
worsening of the disorder during service; and (2) if so, 
whether there was evidence that the increase in severity was 
due to the natural progress of the disease.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I. Left Ear Hearing Loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran claims his current hearing loss is the result of 
his active service. 

The Veteran's hearing was examined at his December 1966 
enlistment physical.  The Veteran was found to have defective 
hearing in the left ear.  The December 1966 audiogram 
revealed pure tone thresholds, in decibels, as follows:


HERTZ
December 
1966
500
1000
2000
3000
4000
LEFT
5
15
15
n/a
40

During service additional audiograms were conducted.  A July 
1969 audiogram revealed pure tone thresholds, in decibels, as 
follows:


HERTZ
July 1969
500
1000
2000
3000
4000
LEFT
5
5
5
n/a
25


The September 1969 separation physical examination report 
noted sensory nerve hearing loss.  The audiogram revealed 
pure tone thresholds, in decibels, as follows: 


HERTZ
September 
1969
500
1000
2000
3000
4000
LEFT
5
5
5
n/a
25








VA examination conducted in October 2008 demonstrates that 
the Veteran continues to manifest hearing loss.  The 
audiogram revealed pure tone thresholds, in decibels, as 
follows: 


HERTZ
October 
2008
500
1000
2000
3000
4000
LEFT
65
70
85
95
95

The diagnosis was bilateral sensorineural hearing loss. 

As to the cause of the currently manifested hearing loss, the 
examiner noted that the Veteran demonstrated hearing loss in 
the left ear at enlistment.  The examiner opined that it did 
not worsen and was not aggravated by his active duty.  The 
examiner explained that the service treatment records showed 
the Veteran had non-normal audiometric thresholds in the left 
ear that had improved since enlistment at his separation from 
active service.  Worsening of hearing in the left ear was not 
documented in the service treatment records.  Hence, there 
was no evidence of hearing loss progression for the left ear 
as the results at the exit examination demonstrated an 
improvement in hearing, not a worsening.   Thus, the examiner 
concluded that the Veteran's pre-existing hearing loss could 
not be the result of natural progression as there was no 
progression in service.  The VA examiner's opinion was based 
on a review of the entire record, including the service 
medical records.  

The Veteran argues that his left ear hearing loss is the 
result of his tinnitus.  However, the evidence clearly 
refutes this.  Recorded in-service audiology tests show that 
the veteran's pre-existing left ear hearing loss actually 
improved in service and, it cannot be the result of tinnitus, 
which has been found to have had its onset during active 
service.  There are no medical opinions or findings to the 
contrary.  

The preponderance of the evidence demonstrates that the 
Veteran's left ear hearing loss began prior to service and 
did not increase in severity during service; there is no 
doubt to be resolves; and service connection for left ear 
hearing loss is not warranted.    

II. Right Knee Injury  

The Veteran claims his pre-existing right knee condition was 
aggravated by service. 

The service treatment records noted a scar on the right knee 
at the entrance examination but no other abnormalities.  The 
Veteran reported that he had right knee surgery, a 
meniscscectomy in 1965, prior to service.  In October 1967, 
within a month of beginning his active service, the Veteran 
complained of pain in the right knee due to fluid on the knee 
and requested that it be drained as it had been on numerous 
prior pre-service occasions.  Swelling and tenderness was 
noted and the Veteran was diagnosed with post-traumatic 
arthritis at that time.  At the exit examination in September 
1969 no further knee problems were noted.   

A VA examination was conducted in September 2008.   The 
examiner noted that current medical records show treatment 
for degenerative joint disease in both knees, with the right 
being worse than the left, and diagnosed bilateral 
degenerative arthritis of the knees with the right greater 
than the left.  The examiner observed that the findings were 
commensurate with the history of right knee injury prior to 
service and the usual expected course which involves the 
development of degenerative arthritis.  The examiner opined 
that there was no objective evidence of any measurable 
worsening beyond the usual expected progression of that 
condition during service or caused by any event or activity 
or other condition of service.  The examiner thus concluded 
that there was no aggravation by service of the pre-existing 
right knee condition.  The VA examiner's opinion is based on 
a review of the entire record, including the service medical 
records.  

The medical evidence demonstrates that the Veteran's right 
knee condition was present at entry into service, and did not 
increase in severity during service.  
There is no competent medical opinion to the contrary. 

The preponderance of the evidence is against the claim of 
service connection for a right knee disability; there is no 
doubt to be resolved; and service connection is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

The Veteran genuinely believes that his pre-existing left ear 
hearing loss and right knee condition were aggravated in 
service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on matters as complex as the etiology of 
his left ear hearing loss and right knee condition, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the medical 
professionals who reviewed the claims file and examined the 
Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for a right knee condition 
is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


